As filed with the Securities and Exchange Commission on December 19 , 2013 Registration Statement No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POSITIVEID CORPORATION (Exact name of registrant in its charter) Delaware 06-1637809 (State or other jurisdiction of (Primary Standard Industrial (IRS Employer incorporation or organization) Classification Code Number) Identification Number) 1690 South Congress Avenue, Suite 201 Delray Beach, Florida 33445 (561) 805-8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) William J. Caragol Chief Executive Officer PositiveID Corporation 1690 South Congress Avenue, Suite 201 Delray Beach, Florida 33445 (561) 805-8000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Gregg E. Jaclin, Esq.
